Citation Nr: 0412568	
Decision Date: 05/14/04    Archive Date: 05/19/04

DOCKET NO.  97-27 131	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for lupus erythematosus, 
systemic.


ATTORNEY FOR THE BOARD

T. Francesca Craft, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1976 to April 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision by the 
Department of Veterans Affairs (VA) regional office (RO) in 
Phoenix, Arizona.

As discussed more fully below, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify you if further action is required on your 
part.


REMAND

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  See Pub. L. No. 106-
475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The new legislation provides 
for, among other things, notice and assistance to claimants 
under certain circumstances.  Since the enactment of the 
VCAA, the Courts have attempted to clarify VA's duty to 
notify under the VCAA.  

The Court of Appeals for Veterans Claims (formerly Court of 
Veterans Appeals,) CAVC has held that section 5103(a), as 
amended by the VCAA and § 3.159(b), as recently amended, 
requires VA to inform a claimant of which evidence VA will 
provide and which evidence claimant is to provide, and 
remanding where VA failed to do so.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002); see also 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a) (2003). 

In Paralyzed Veterans of Am. v. Sec. of Veterans Affairs, 345 
F.3d 1334, 1344-47 (Fed. Cir. 2003), the United States Court 
of Appeals for the Federal Circuit (CAFC) invalidated the 30-
day response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Sec. of Veterans Affairs, 327 F.3d 1339, 1348 
(Fed. Cir. 2003) (Reviewing a related Board regulation, 
38 C.F.R. § 19.9).  However, provisions of the Veterans 
Benefits Act of 2003 now allow VA to complete decisions prior 
to the one year appeal period under 38 U.S.C.A. § 5103(b)(1).  
See Veterans Benefits Act of 2003, Pub. L. No. 108-183, 
§ 701(b), 117 Stat. 2651 (Dec. 16, 2003) (to be codified at 
38 U.S.C. § 5103(b)(3)).  This provision was made 
retroactively effective from November 9, 2000.  Id. at 
§ 701(c).

In this case, the RO did not issue a development letter.  The 
RO's failure to issue a development letter consistent with 
the notice requirements of the VCAA amounts to a substantial 
oversight tantamount to minimal RO development.  
Consequently, remand for further evidentiary development is 
warranted.  

Review of the record indicates that the veteran has a current 
diagnosis of lupus, which has been confirmed by VA 
examination.  The veteran has undergone two VA examinations 
for lymphatic disorders.  The most recent of these 
examinations occurred in March 2000.  Since that time, 
records from a number of providers have been associated with 
the record, including treatment records from T.D. Clinic, 
L.H.S., M.D., and B.T. Institute.  The Board also notes that 
none of the VA examiners addressed the question whether the 
veteran's lupus was incurred or aggravated in service.  This 
is a question of medical etiology; which requires competent 
medical evidence.  Heuer v. Brown, 7 Vet. App. 379, 384 
(1995); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  
Consequently, the Board is of the opinion that the March 2000 
VA examination is inadequate for rating purposes.  38 C.F.R. 
§ 4.2 (2003).

Accordingly, to ensure that the VA has met its duty to assist 
the claimant in developing the facts pertinent to the claim 
and to ensure full compliance with due process requirements, 
the case is REMANDED to the RO for the following development:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should furnish the appellant a 
development letter consistent with the 
notice requirements of the VCAA, as 
clarified by Quartuccio, supra and 
subsequent pertinent case law.  The RO 
should then conduct any necessary 
development brought about by the 
appellant's response to the VCAA letter 
to include obtaining any medical records 
not currently on file that are identified 
pursuant to that letter.

3.  After the above development has been 
completed, the veteran should be afforded 
the appropriate VA medical examination to 
determine the etiology of the veteran's 
systemic lupus erythematosus.  All 
indicated studies must be conducted.  The 
claims file and a separate copy of this 
remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.   After the 
examination and a review of the evidence 
in the claims folder, including service 
and VA medical records, the provider 
should express opinions as to the 
following:

(a) Whether the veteran has a current 
diagnosis of systemic lupus 
erythematosus;

(b) If so, (i) whether it is as least as 
likely as not that the veteran's systemic 
lupus erythematosus had its onset during 
active service,  (ii) is causally related 
to any 
incident of service, or (iii) was 
manifested to a compensable degree with 
in one year following discharge from 
active service.

If the provider cannot answer any of the 
above questions without resort to 
speculation, he or she should so 
indicate. 
 
The veteran is advised that failure to 
report for the scheduled examination may 
have adverse consequences to her claim 
as the information requested on this 
examination addresses questions of 
causation and symptomatology that are 
vital in these claims.  38 C.F.R. 
§ 3.655 (2003); Connolly v. Derwinski, 1 
Vet. App. 566 (1991).

4.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of 
entitlement to service connection for 
lupus erythematosus, systemic.  If the 
benefits sought on appeal remain denied, 
the appellant and her representative 
should be furnished a Supplemental 
Statement of the Case, and given the 
opportunity to respond thereto.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




